Citation Nr: 0214819	
Decision Date: 10/22/02    Archive Date: 11/01/02	

DOCKET NO.  01-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

(The issues of the veteran's entitlement to service 
connection for carcinoma of the lung, entitlement to an 
increased rating for pleural cavity injury resulting from a 
shell fragment wound, currently evaluated as 20 percent 
disabling, and entitlement to a total disability rating based 
upon a period of convalescence will be the subject of a later 
decision.) 


INTRODUCTION

The veteran had active military service from March 1952 to 
July 1955.

This matter arises from an April 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 

In June 2002, the veteran submitted additional evidence to 
the Board, and waived its review by the RO prior to appellate 
consideration pursuant to the former 38 C.F.R. § 20.1304(c).  
However, on January 23, 2002, final rules were published in 
the Federal Register amending the Board's Appeals Regulations 
and Rules of Practice to permit the Board to obtain evidence, 
clarify the evidence, cure a procedural defect, or perform 
any other action essential for a proper appellate decision in 
any appeal properly before it without having to remand the 
appeal to the agency of original jurisdiction.  The new rules 
also permit the Board to consider additional evidence without 
having to refer the evidence to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  In particular, 38 C.F.R. 
§ 20.1304 was amended by removing paragraph (c) in its 
entirety.  

The rule changes and amendments made by 67 Fed. Reg. 3,099 
(Jan. 23, 2002), were effective as of February 22, 2002.  The 
amendments apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 
appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  Also, as stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 3,099, 
3,103-104.  The additional evidence submitted by the 
appellant will be considered accordingly.

The Board is undertaking additional development on the issues 
of the veteran's entitlement to service connection for 
carcinoma of the lung, an increased rating for pleural cavity 
injury as a residual of a shell fragment wound, currently 
evaluated as 20 percent disabling, and a total rating based 
upon a period of convalescence, pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
the notice and reviewing the appellant's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues that are the subject of this 
decision has been obtained.  

2.  In January 1985, the RO denied the veteran service 
connection for a low back disability.  The veteran was 
notified of that decision and of his appellate rights, but he 
did not appeal.

3.  Additional evidence submitted since the RO's January 1985 
denial consists of records of the veteran's VA treatment 
since 1977, statements from third parties, and statements 
offered by the veteran.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The Board denied the appellant service connection for a 
left hip disability in December 1983.  

5.  Additional evidence submitted since the Board's December 
1983 denial is comprised of records of the veteran's VA 
medical treatment since 1977, third party statements, and 
various statements submitted by the veteran.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1985 decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

2.  The evidence received subsequent to the RO's January 1985 
denial is not new and material, and the veteran's claim of 
entitlement to service connection for a low back disability 
is not reopened.  38 U.S.C.A. § 5108 (1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The Board's December 1983 decision that denied the 
appellant service connection for a left hip disability is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

4.  The evidence received since the Board's December 1983 
decision is not new and material, and the claim of 
entitlement to service connection for a hip disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that (the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.)  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations with regard to the issues that are the subject of 
this decision.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was issued a statement of the case 
that informed him of the evidence used in conjunction with 
his claims, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for 
the decision.  He also was given an opportunity to submit 
additional evidence in support of his claims.  The veteran 
also was informed of the need to submit new and material 
evidence to reopen his claims; in this regard, he was 
informed that he must submit medical evidence showing that 
these conditions were incurred in or aggravated by military 
service, and that such evidence must never have been 
considered by VA and must contain new information regarding 
the diagnosis and treatment of the claimed conditions.  The 
evidence also must relate directly to these conditions.  He 
also was informed that, if he had additional questions, he 
could pose them by calling the toll-free number furnished.  
Thus, he was provided adequate notice as to the evidence 
needed to substantiate his claims.  The record indicates that 
all relevant evidence has been developed to the extent 
possible, and that all evidence necessary for an equitable 
disposition of the issues that are the subject of this appeal 
has been obtained.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, because VA has made every 
attempt to complete the record, any further obligation under 
the VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the narrow questions 
of law and fact on which this case turns, the Board concludes 
that there is no reasonable possibility that any further 
development could substantiate the claims.  

II.  New and Material Evidence Regarding Service Connection 
for a Low Back Disability

The RO denied the veteran service connection for a low back 
disability in January 1985.  At that time, the RO determined 
that the evidence of record did not relate a low back 
disability, described as degenerative changes of the lumbar 
spine, to either the veteran's military service or to a 
service-connected disability.  That decision was based upon 
the veteran's service medical records, as well as reports of 
his private and VA treatment and examination from 1955 until 
1984.  The veteran did not timely appeal that determination; 
accordingly, the RO's January 1985 denial became final.  See 
38 U.S.C.A. § 7105(b).  As such, the first question to be 
answered is whether new and material evidence has been 
presented which would justify a "reopening," as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in 
order to fairly decide the merits of the claim."  Hodge, 155 
F.3d at 1359, citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge, 155 
F.3d at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110 (West 1991).  With 
regard to arthritis, service connection may be granted for 
such disability if it is manifested to a compensable degree 
within one year following the 
veteran's discharge from military service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection also may be granted based upon continuity 
and chronicity of symptomatology as set forth in 38 C.F.R. 
§ 3.303(b) (2001).  The chronicity provision applies where 
there is evidence, regardless of its date, that shows that a 
veteran had a chronic disorder in service, and that the 
disorder persists.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, 
service connection still may be granted if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Alternatively, service 
connection may be granted for disability resulting from, or 
aggravated by, a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record when the RO denied the veteran service 
connection for a low back disability, to include degenerative 
changes of the lumbar spine, was comprised of the veteran's 
service medical records, and reports of his private and VA 
medical treatment and examination from 1955 until 1984.  No 
disability associated with the veteran's lumbar spine was 
noted in his service medical records.  Although the veteran 
complained of low back pain in June 1966, no abnormalities of 
the low back were observed.  X-ray studies reflected a slight 
curvature of the lumbar spine to the left; the examiner 
opined that there was no relationship between 
the veteran's service-connected disabilities and his lumbar 
pain.  Lumbar back pain by history was diagnosed.  In 
November 1975, X-ray studies revealed an increased density in 
the right sacroiliac joint area.  A round nodular increased 
density in the right iliac bone above the right acetabulum 
was identified.  It was again noted during X-ray studies 
conducted in 1976.  The examiner believed that this was 
either congenital or developmental in nature.  No neurologic 
abnormality was noted.  The examiner indicated that there was 
no connection between the bony density noted by X-ray and any 
of the veteran's service-connected disabilities.  Similarly, 
during a 
VA physical examination conducted in 1982, no abnormalities 
of the low back were noted.  X-ray studies reflected a normal 
lumbar spine, save for the "bone island" in the right ilium, 
just above the acetabular margin that had previously been 
noted.  VA X-ray studies then conducted in October 1984 
reflected minimal degenerative changes in the lumbar spine.  
The examiner indicated that the changes observed were not 
related to any of the veteran's service-connected 
disabilities.  Based upon the foregoing, the RO denied the 
veteran service connection for a low back disability, to 
include degenerative changes of the lumbar spine.

Evidence submitted by the veteran since the RO rendered its 
January 1985 denial is comprised of the veteran's VA medical 
treatment since 1977, copies of morning reports and aid 
station reports during the veteran's military service, 
statements from individuals who served with the veteran, and 
various statements submitted by the veteran in conjunction 
with the claim.  The veteran contends that these demonstrate 
that he experienced two concussions during a three-day period 
during which his body was tossed about, and that this 
resulted in a low back disability.  

The copies of the morning reports and aid station reports 
submitted by the veteran do not reflect injury to his lower 
back.  Nor do the various statements submitted by comrades-
in-arms.  The report of a VA neurologic examination conducted 
in September 1977 reflects a diagnosis of multiple shell 
fragment wounds to the veteran's spine; however, this is 
based upon a history given to the examiner by the veteran.  A 
diagnosis based solely upon a bare transcription of history 
related by an 
unqualified lay person is insufficient to establish the 
existence of the disability claimed.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The record does not otherwise 
contain evidence of shell fragment wounds to the veteran's 
lumbar spine; in addition, the transcription of history 
related by the appellant to the examining physician was 
previously of record.  Although the veteran more recently has 
been diagnosed as suffering from symptomatology consistent 
with lumbar spinal stenosis, the physician that diagnosed 
that disorder in November 1999 did not relate 
that disorder to the veteran's military service.   The 
remainder of the evidence submitted since the RO rendered its 
January 1985 denial is comprised of the veteran's statements 
to the effect that he believes that the concussions that he 
experienced in 1953 while in service led to his current low 
back symptomatology.

The question presented is whether the evidence submitted 
since the RO's January 1985 denial is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the evidence is "new" to the 
extent that it was not of record when the RO's January 1985 
decision was rendered.  However, the evidence does not bear 
directly and substantially upon the specific matter under 
consideration.  None of this evidence tends to indicate that 
the veteran sustained a low back disability either in 
military service or as a result of any of his service-
connected disabilities.  Despite the veteran's contentions to 
the contrary, it must be remembered that he is a layman, and 
although he is in a position to attest to symptomatology 
associated with his low back over the years, he is not 
qualified to render a medical opinion regarding either the 
nature of any current disability associated with his lumbar 
spine or the etiology of any such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
statements are not probative because they do not tend to 
prove or actually prove that a claimed low back disability is 
etiologically related to either his military service or a 
service-connected disability.  Given that the only evidence 
that is "new" does not tend to indicate that a low back 
disability is etiologically related to either the veteran's 
military service or to any of his service-connected 
disabilities, the evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, the evidence submitted since the RO rendered 
its January 1985 decision is not "new and material" as 
contemplated by the provisions of 38 C.F.R. § 3.156(a).  
Accordingly, the evidence submitted is not sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability.  See 38 U.S.C.A. 
§ 5108.  Absent this, there is no reasonable basis upon which 
to predicate a grant of the benefit sought.  


III. New and Material Evidence Regarding Service Connection 
for a Hip Disability

The appellant contends that he developed a hip disability as 
the result of his military service.  He asserts that this has 
resulted in numbing of his lower extremities.  

The record indicates that the Board denied the appellant's 
claim of entitlement to service connection for a left hip 
disability in December 1983.  At that time, the Board 
determined that service medical records and the report of a 
VA physical examination conducted in September 1955 were 
negative for findings referable to a left hip disorder.  The 
Board also noted that the veteran first complained of pain in 
the area of the left hip in February 1976 during a VA 
physical examination, but that the left hip was noted to be 
within normal limits.  During a VA physical examination 
conducted in September 1977, the veteran did not have any 
complaints regarding his hips.  Orthopedic examination was 
negative for any abnormalities of either hip.  During a VA 
physical examination conducted in May 1982, the veteran again 
complained of pain in the left hip; however, clinical and 
radiological studies conducted indicated that the left hip 
was within normal limits.  The Board denied the veteran 
service connection for a left hip disability accordingly. 

Because the Board previously denied the appellant entitlement 
to service connection for a left hip disability, the doctrine 
of finality as enunciated in 38 U.S.C.A. § 7104(b) applies.  
As such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening," as well as a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The tenets stated 
by the United States Court of Appeals for Veterans Claims 
(Court) in Hodge, 155 F.3d 1356, Cox, 5 Vet. App. 95, Routen, 
10 Vet. App. 183, Struck, 9 Vet. App. 145, and Justus, 
3 Vet. App. 510, are incorporated herein by reference.  So, 
too, are the provisions set forth in 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310 and Allen, 7 Vet. App. 439. 

The evidence of record when the Board rendered its December 
1983 denial is as stated above.  Meanwhile, the evidence 
submitted by the veteran since the Board rendered its 
December 1983 denial again includes reports of the veteran's 
VA medical treatment since 1977, copies of morning reports 
and aid station reports during the veteran's military 
service, statements from comrades-at-arms, and various 
statements submitted by the veteran.  The morning reports and 
aid station reports, as well as the statements from comrades-
in-arms, do not tend to indicate injury to the veteran's hips 
in military service.  In April 1999, the veteran stated that 
he had experienced pain and soreness in the hips since his 
discharge from military service, and that he had brought this 
to the attention of VA in 1965.  He also stated that he had 
developed numbness in the legs, including the buttocks, in 
late 1997.  Nerve conduction studies of the veteran's lower 
extremities were performed by VA in October 1999.  The 
diagnostic impression was chronic denervation limited to 
distal muscles of both legs with normal conduction studies.  
The examiner stated that the etiology of this was uncertain, 
but that chronic L5-S1 radiculopathy could not be ruled out.  
Again, nothing in the clinical records submitted reflects a 
diagnosis of a chronic hip disorder, much less one related to 
either the veteran's military service or to a service-
connected disability.

Again, the question presented is whether the evidence 
submitted since the Board's December 1983 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, the evidence 
is "new" to the extent that it was not of record when the 
Board's December 1983 decision was rendered.  However, the 
evidence does not bear directly and substantially upon the 
specific matter under consideration.  The clinical evidence 
submitted does not reflect the presence of a chronic hip 
disability, nor does it tend to indicate that the veteran 
sustained any type of injury to the hip during military 
service.  Moreover, there is no indication that any of the 
veteran's service-connected disabilities adversely affect 
the functioning of his hips.  Again, only the veteran's 
statements tend to indicate the existence of a hip 
disability; however, as previously indicated the veteran is a 
layman, and is not qualified to render a medical opinion 
regarding either the existence of a current disability 
associated with his hips, or the etiology of any such 
disability.  See Espiritu, 2 Vet. App. 492.  Thus, his 
statements are not probative because they do not tend to 
prove or actually prove either the existence of a claimed hip 
disability or its etiological relationship to either his 
military service or a service-connected disability.  Thus, 
although the evidence submitted is "new," it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the evidence 
submitted since the RO rendered its January 1985 denial is 
not "new and material" as contemplated by the provisions of 
38 C.F.R. § 3.156(a).  Accordingly, the evidence submitted is 
not sufficient to reopen the veteran's claim of entitlement 
to service connection for a hip disability with secondary 
numbness of the lower extremities.  See 38 U.S.C.A. § 5108.  
Absent this, there is no reasonable basis upon which to 
predicate a grant of this aspect of the veteran's appeal.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a hip 
disability with numbness of the lower extremities is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

